Gholson, J.
The city council, and not the directors of the city infirmary, have the authority to accept and approve the bonds of justices of the peace, elected in the city of Cincinnati. The proviso to section 27 of the act of March 11, 1853. to amend the “ Act to provide for the organization of cities and incorporated villages,” taken in connection with former laws on the same subject, shows that in the distribution of the powers and duties, exercised by the former trustees of Cincinnati township, all those connected with justices of the peace were intended to be devolved on the city council.
*4452. The law provides no other mode by which the approval of a bond presented to township trustees by a justice of the peace, under section 11 of the act of March 11,1853, may be shown, than the act of delivery and acceptance, and the deposit with the township treasurer. Negative evidence of such approval would appear from the omission to give notice of a new election, which is required upon the refusal or neglect, by a justice of the peace, to enter into a bond within the time required.
3. "When, under that law, a justice of the peace tenders his bond to the township trustees, in the penalty they have prescribed, their acceptance from him, without objection as to its form or as to the sureties, is sufficient evidence of approval to entitle him to proceed in the discharge of the duties of his office.
4. So in the case of the city council, if the bond be presented to that body, and no objection be made within the time limited, and no action taken in ordering a new election, it must be considered that the bond has been approved, and a formal approval at a subsequent period can not affect intermediate acts.
Judgment for plaintiffs.